—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 3, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as a sales associate at a retail photography store. During the final months of his employment, claimant and a female co-worker were having difficulty resolving a personal issue, as a result of which claimant threatened to slap the co-worker and engaged in a physical altercation with her husband in the store parking lot. Although repeatedly warned that continued personal contact with the co-worker would result in his termination, claimant nonetheless confronted the co-worker after the police arrived at the store to investigate her harassment complaint. Claimant then was terminated from his employment, and the Unemployment Insurance Appeal Board subsequently ruled that he lost his employment under disqualifying circumstances. We affirm. Harassment or other unwelcomed personal contact with a coworker that continues despite repeated warnings is detrimental to the employer’s interest and has been found to constitute disqualifying misconduct (see, Matter of Agis [Sweeney], 242 AD2d 819; see also, Matter of Schiffke [Hudacs], 189 AD2d 949). Based upon our review of the record, we find that substantial evidence supports the Board’s decision that claimant was guilty of disqualifying misconduct.
Crew III, J. P., White, Yesawich Jr., Peters and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.